Case 1:19-cv-02996-REB-GPG Document 54 Filed 01/04/21 USDC Colorado Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02996 – REB-GPG

  ANDREW HUCK AND JAVIERA FRANCISCA VALENZUELA YURASZECK,
  INDIVIDUALLY AND AS NEXT FRIENDS OF MINOR CHILDREN A. L. H. AND N. H.

         Plaintiff(s),

  v.

  THOMAS DAVID ANDERSEN,

         Defendant(s).



                                JOINT MOTION TO RESTRICT



         The Parties, pursuant to Fed. R. Civ. P. 5.2 and D.C. Colo. L. Civ. R. 7.2, move for an

  order directing the Clerk of Court to maintain Level 1 restricted access in the CM/ECF system to

  the documents filed with the Court demonstrating that the monies received in settlement of the

  claims of minor plaintiffs, A.L.H. and N.H., were deposited into a fixed annuity for their benefit

  Doc. 53.

                                       I.     BACKGROUND

         This personal injury case involves claims made by two minor children, A.L.H. and N.H.,

  and their parents against Thomas Andersen. The Plaintiffs claim severe emotional distress and

  mental anguish as a result of a confrontation between Andersen and Andrew Huck, A.L.H. and

  N.H. The parties settled the case in June, and on November 4, 2020, this Court approved the

  settlement as it pertained to the minor plaintiffs. Doc. 50.

         In the order approving settlement, the Court directed plaintiffs to file documents


                                                   -1-
Case 1:19-cv-02996-REB-GPG Document 54 Filed 01/04/21 USDC Colorado Page 2 of 6




  demonstrating that the settlement monies received for minor plaintiffs A.L.H. and N.H. were

  deposited into a fixed annuity for the benefit of the minor plaintiffs. Doc. 50, Order Approving

  Settlement at 6. The order also instructed plaintiffs to file a motion to restrict the filing of the

  documents demonstrating the monies were deposited into a fixed annuity for the benefit of the

  minor plaintiffs, A.L.H. and N.H. Id. at 6–7.

         On December 22, plaintiffs filed a notice (Doc. 52) attaching documents (Doc. 53)

  demonstrating that the settlement monies for A.L.H. and N.H. had been deposited into a fixed

  annuity for their benefit. The documents themselves were filed as Restricted – Level 1. Pursuant

  to the Court’s order, the parties now file this joint motion to permanently restrict the documents

  demonstrating that the settlement monies for A.L.H. and N.H. have been deposited into a fixed

  annuity. The Court should grant this motion to restrict because it has already ordered that these

  annuity documents be filed as restricted documents, and because they contain confidential and

  personal information regarding minor children that should be withheld from the public.

                                    II.     LEGAL STANDARD

         Rule 7.2 of the Local Rules of the United States District Court for the District of Colorado

  governs motions to restrict. Stouffer v. Nat’l Geographic Partners, LLC, No. 18-CV-03127-WJM-

  GPG, 2020 WL 5232562, at *2 (D. Colo. July 23, 2020). The party seeking restriction has the

  burden to justify relief. Id. In order to restrict public access to documents filed with the court,

  Local Rule 7.2(c) requires a party to move for restriction with a written motion that: (1) identifies

  “the document or the proceeding for which restriction is sought”; (2) addresses “the interest to be

  protected and why such interest outweighs the presumption of public access”; (3) identifies “a

  clearly defined and serious injury that would result if access is not restricted”; (4) explains “why




                                                  -2-
Case 1:19-cv-02996-REB-GPG Document 54 Filed 01/04/21 USDC Colorado Page 3 of 6




  no alternative to restriction is practicable or why only restriction will adequately protect the interest

  in question”; and (5) identifies the “level of restriction sought.” Id. (citing D.C. Colo. L. Civ. R.

  7.2(c)(1)-(5). The fact that a motion is unopposed does not alone justify restriction because the

  right to access court records is owed to the public. D.C. Colo. L. Civ. R. 7.2(c).

                                          III.    ARGUMENT

  A.      Documents for which restriction is sought.

          The documents the parties seek to restrict (Doc. 53) are the documents showing that the

  settlement proceeds for A.L.H. and N.H. have been deposited into a fixed annuity for their benefit

  (hereinafter the “Annuity Documents”). The Annuity Documents contain the names and financial

  information of the two minor plaintiffs, as well as the confidential settlement information of the

  two minor plaintiffs.

  B.      Interests to be protected.

          This Court has already determined that the Annuity Documents (Doc. 53) should be filed

  and maintained as restricted documents and instructed plaintiffs to file the Annuity Documents as

  such. See Doc. 50, Order Approving Settlement at 6–7. The parties agreed to keep the financial

  terms of their settlement confidential, and the fact that two of the plaintiffs are minors outweighs

  the public’s interest in access to these documents. “Courts have repeatedly held that minors’

  privacy interests in medical and financial information, such as that reflected in the settlement

  agreement and settlement documentation, overcome the common law right of access in granting

  motions to seal.” Mears v. Atl. Se. Airlines, Inc., No. 5:12-CV-613-F, 2014 WL 5018907, at *3

  (E.D.N.C Oct. 7, 2014) (citing Eugene S. v. Horizon Blue Cross Blue Shield of N.J., 663 F.3d 1124,

  1136 (10th Cir. 2011) (sealing exhibits because “[n]early every document in the volume at issue




                                                    -3-
Case 1:19-cv-02996-REB-GPG Document 54 Filed 01/04/21 USDC Colorado Page 4 of 6




  includes the name of, and/or personal and private medical information relating to Mr. S.’s minor

  son”).

           The documents in question reveal the amount of money each child will receive. The public

  does not have a legitimate interest in knowing the financial affairs of children. See Mears, 2014

  WL 5018907, at *2 (“The public…has no interest in accessing the minor Plaintiffs’ confidential

  financial and medical information in this purely private dispute that has no relation to the public

  in general or other members of the public in particular.”). Furthermore, the documents contain the

  names of the minor children which should be protected, see id. and this Court has already ruled

  that such information should be protected and filed under restriction. See Doc. 50, Order

  Approving Settlement at 6–7.

  C.       Clearly defined and serious injury.

           If the records are not restricted, then he minors’ private financial and identifying

  information will become publicly available. If the documents become public, the minors’ rights

  to privacy over the information in the documents is lost forever.

  D.       Why no alternative to restriction is practicable.

           No alternative to restriction is available because this Court has ordered for these specific

  documents to be filed under restriction. See Doc. 50, Order Approving Settlement at 6–7. The

  Court must see the amount of the monies that have been deposited into annuities for the children.

  If this information is redacted, then the Court will be unable to determine whether its orders

  regarding the minors’ settlements have been followed.

  E.       Level of restriction requested.

           The restriction requested is Level 1.




                                                   -4-
Case 1:19-cv-02996-REB-GPG Document 54 Filed 01/04/21 USDC Colorado Page 5 of 6




                                      IV.     CONCLUSION

         WHEREFORE, the parties request that this Court enter an order directing the Clerk of the

  Court to maintain Level 1 restriction over Doc. 53.



  DATED: January 4, 2021                     Respectfully submitted,


                                                    /s/ Sean E. Breen
                                             __________________________________
                                             Sean E. Breen
                                             HOWRY, BREEN & HERMAN, LLP
                                             1900 Pearl Street
                                             Austin, Texas 78705-5408
                                             E-mail: sbreen@howrybreen.com
                                             Phone: (512) 474-7300
                                             Fax: (512) 474-8557
                                             ATTORNEYS FOR PLAINTIFFS


                                                /s/ Billy-George Hertzke
                                             (signed by Sean E. Breen with permission)
                                             __________________________________
                                             Billy-George Hertzke
                                             SENTER, GOLDFARB & RICE, LLC
                                             3900 E. Mexico Ave., Suite 700
                                             Denver, Colorado 80210
                                             E-mail: bhertzke@sgrllc.com
                                             Phone: (303) 320-0509
                                             Fax: (303) 320-0210
                                             ATTORNEY FOR DEFENDANT




                                                 -5-
Case 1:19-cv-02996-REB-GPG Document 54 Filed 01/04/21 USDC Colorado Page 6 of 6




                                  CERTIFICATE OF SERVICE

  I hereby certify that on January 4, 2021 I electronically filed the foregoing with the Clerk of the
  Court using the CM/ECF system which will send notification of such filing to the following email
  addresses:

  Billy – George Hertzke - bhertzke@sgrllc.com
  Attorney for Defendant

                                                  /s/         Sean Breen




                                                  -6-
